Citation Nr: 1532691	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD, and assigned an initial disability rating of 50 percent, effective July 10, 2008.

In June 2015, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing before the Board, the Veteran said that the symptoms associated with his PTSD have gotten worse.  Given that it has been three years since his last examination, the Board finds that a new examination is necessary to fully and fairly evaluate the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected PTSD.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  

The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must determine all current manifestations associated with the Veteran's service-connected PTSD and specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

2.  The AOJ should review the claims folder to ensure that this development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




